         Case 1:20-cv-09775-AKH Document 19
                                         18 Filed 12/14/20
                                                  12/11/20 Page 1 of 12

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Telebrands Corp.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 TELEBRANDS CORP.,
                                                       20-cv-9775 (AKH)
 Plaintiff

 v.                                                     PRELIMINARY
                                                     INJUNCTION ORDER
 AM DEVOTEE STORE, ATRIH NINGBO IMPORT
 & EXPORT CO., LTD., AUTOMOBILE AD
 MOTORCYCLE      PARTS    STORE,   AUTOS
 DROPSHIPPING'S STORE, BENGBU HANYU
 NEW ENERGY TECHNOLOGY LIMITED,
 BRAND-NEW WAY STORE, CAR 999 STORE,
 CAR ACCESSORIES DISCOUNT STORE, CAR
 CAR CAR!!! STORE, CAR TOOL STORE, CAR
 WITH YOU STORE, CHANGSHU JUHAO CLEAN
 TEXTILE CO., LTD., COOLEST-TOPEST STORE,
 DONGGUAN ZHONGSEN NEW MATERIAL CO.,
 LTD., DROP SHIPPING CAR ACCESSORIES
 STORE,   FANTASTICCAR     STORE,   GOOD
 COMFORTABLE STORE, HANGZHOU JIUZE
 TECHNOLOGY      CO.,   LTD.,  HANGZHOU
 MOSHENG TEXTILES CO., LTD., HD-CAR
 STORE, HELIUS 777 STORE, HENAN HUAXIN
 IMPORT & EXPORT TRADE CO., LTD., HENAN
 RUOZHEN TRADING CO., LTD., HONDAR
 MACHINERY CO., LTD., JANNEY ILLIMITABLE
 AMPLIFY STORE, LIGHT OF EC CHINA STORE,
 LUNA'S CAR HOUSE STORE, MOSTEST STORE,
 NINGBO FINELIFE PRODUCTS INTL TRADING
      Case 1:20-cv-09775-AKH Document 19
                                      18 Filed 12/14/20
                                               12/11/20 Page 2 of 12

CO., LTD., NINGBO KINGWORTH GLOBAL IMP.
& EXP. CO., LTD., NINGBO SONGXING METAL
CO., LTD., NINGBO SUNAIR HOUSEWARE
CO.,LTD, NINGBO XINKE INDUSTRIAL &
TRADING CO., LTD., ONLINE CAR STORE,
PROFESSION PICK STORE, PROMETHEUSS 777
STORE, RYAN-CAR STORE, SHAOXING JINYI
TRADING CO., LTD., SHENZHEN FUYUAN GIFT
LTD., SHOP5123097 STORE, SHOP5497252
STORE, SHOP5777765 STORE, SHOP5797644
STORE, SHOP5800663 STORE, SHOP5873953
STORE, SHOP910316358 STORE, SILVER MOO
STORE, STEAM FRICTION STORE, TO BE
PROFESSIONAL       STORE,   WORTHWHILE
DECISION STORE, WUHAN RUIYU TENGFEI
TRADING      CO.,   LTD., YIWU   HONGYI
COMMODITY PURCHASING CO., LTD. and YIWU
XIAOHUA HOUSEHOLD GOODS FACTORY,

Defendants
 Case 1:20-cv-09775-AKH Document 19
                                 18 Filed 12/14/20
                                          12/11/20 Page 3 of 12

                                 GLOSSARY

Term                      Definition
Plaintiff or Telebrands   Telebrands Corp.
Defendants                AM devotee Store, Atrih Ningbo Import & Export Co.,
                          Ltd., Automobile Ad Motorcycle Parts Store, AUTOs
                          Dropshipping'S Store, Bengbu Hanyu New Energy
                          Technology Limited, Brand-new Way Store, CAR 999
                          Store, Car accessories discount Store, Car Car Car!!!
                          Store, Car Tool Store, car with you Store, Changshu
                          Juhao Clean Textile Co., Ltd., coolest-topest Store,
                          Dongguan Zhongsen New Material Co., Ltd., Drop
                          Shipping Car Accessories Store, FantasticCar Store,
                          Good Comfortable Store, Hangzhou Jiuze Technology
                          Co., Ltd., Hangzhou Mosheng Textiles Co., Ltd., HD-
                          CAR Store, Helius 777 Store, Henan Huaxin Import &
                          Export Trade Co., Ltd., Henan Ruozhen Trading Co.,
                          Ltd., HONDAR MACHINERY CO., LTD., Janney
                          Illimitable Amplify Store, Light Of EC China Store,
                          Luna's Car House Store, MOSTEST Store, Ningbo
                          Finelife Products Intl Trading Co., Ltd., Ningbo
                          Kingworth Global Imp. & Exp. Co., Ltd., Ningbo
                          Songxing Metal Co., Ltd., Ningbo Sunair Houseware
                          Co.,Ltd, Ningbo Xinke Industrial & Trading Co., Ltd.,
                          Online Car Store, Profession Pick Store, Prometheuss
                          777 Store, RYAN-CAR Store, Shaoxing Jinyi Trading
                          Co., Ltd., Shenzhen Fuyuan Gift Ltd., Shop5123097
                          Store, Shop5497252 Store, Shop5777765 Store,
                          Shop5797644       Store,     Shop5800663       Store,
                          Shop5873953 Store, Shop910316358 Store, Silver
                          Moo Store, Steam friction Store, TO BE
                          PROFESSIONAL Store, Worthwhile Decision Store,
                          Wuhan Ruiyu Tengfei Trading Co., Ltd., Yiwu Hongyi
                          Commodity Purchasing Co., Ltd. and Yiwu Xiaohua
                          Household Goods Factory
Alibaba                   Alibaba.com, an online marketplace platform that
                          allows manufacturers, wholesalers and other third-
                          party merchants, like Defendants, to advertise, offer for
                          sale, sell, distribute and ship their wholesale and retail
                          products originating from China directly to consumers
                          across the world and specifically to consumers residing
                          in the U.S., including New York
AliExpress                Aliexpress.com, an online marketplace platform that
                          allows manufacturers, wholesalers and other third-
                                        i
 Case 1:20-cv-09775-AKH Document 19
                                 18 Filed 12/14/20
                                          12/11/20 Page 4 of 12

                       party merchants, like Defendants, to advertise, offer for
                       sale, sell, distribute and ship their wholesale and retail
                       products originating from China directly to consumers
                       across the world and specifically to consumers residing
                       in the U.S., including New York
Epstein Drangel        Epstein Drangel LLP, counsel for Plaintiff
New York Address       244 Madison Ave, Suite 411, New York, New York
                       10016
Complaint              Plaintiff’s Complaint filed on November 20, 2020
Application            Plaintiff’s Ex Parte Application for: 1) a temporary
                       restraining order; 2) an order restraining Merchant
                       Storefronts (as defined infra) and Defendants’ Assets
                       (as defined infra) with the Financial Institutions (as
                       defined infra); 3) an order to show cause why a
                       preliminary injunction should not issue; 4) an order
                       authorizing bifurcated and alternative service and 5) an
                       order authorizing expedited discovery filed on
                       November 20, 2020
Iyer Dec.              Declaration of Bala Iyer in Support of Plaintiff’s
                       Application
Drangel Dec.           Declaration of Jason M. Drangel in Support of
                       Plaintiff’s Application
Egg Sitter Mark        U.S. Trademark Registration No. 5,504,815 for “EGG
                       SITTER” for goods in Class 20
Egg Sitter Works       U.S. Copyright Reg. Nos.: PA 2-105-246 covering the
                       Egg Sitter Commercial, TX 8-543-342 covering the
                       Egg Sitter Instruction Manual, VA 2-094-755 covering
                       the Egg Sitter Packaging and VA 2-150-425 covering
                       the Egg Sitter Website
Egg Sitter Product     A support cushion with a honeycomb design to absorb
                       pressure points and provide support for back and spine
                       pain
Counterfeit Products   Products bearing or used in connection with the Egg
                       Sitter Mark and/or Egg Sitter Works, and/or products
                       in packaging and/or containing labels and/or hang tags
                       bearing the Egg Sitter Mark and/or Egg Sitter Works,
                       and/or bearing or used in connection with marks and/or
                       artwork that are confusingly or substantially similar to
                       the Egg Sitter Mark and/or Egg Sitter Works and/or
                       products that are identical or confusingly or
                       substantially similar to the Egg Sitter Product
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with
                       online marketplace platforms such as Alibaba and
                       AliExpress, as well as any and all as yet undiscovered

                                    ii
 Case 1:20-cv-09775-AKH Document 19
                                 18 Filed 12/14/20
                                          12/11/20 Page 5 of 12

                         accounts with additional online marketplace platforms
                         held by or associated with Defendants, their respective
                         officers, employees, agents, servants and all persons in
                         active concert or participation with any of them
Merchant Storefronts     Any and all User Accounts through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in Counterfeit
                         Products, which are held by or associated with
                         Defendants, their respective officers, employees,
                         agents, servants and all persons in active concert or
                         participation with any of them
Defendants’ Assets       Any and all money, securities or other property or
                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)
Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as PayPal Inc.
                         (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
                         Group d/b/a Alibaba.com payment services (e.g.,
                         Alipay.com Co., Ltd., Ant Financial Services Group),
                         PingPong Global Solutions, Inc. (“PingPong”) and
                         other companies or agencies that engage in the
                         processing or transfer of money and/or real or personal
                         property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly by Alibaba and/or AliExpress, as well as any
                         and all as yet undiscovered online marketplace
                         platforms and/or entities through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them manufacture, import, export, advertise,
                         market, promote, distribute, offer for sale, sell and/or
                         otherwise deal in Counterfeit Products which are
                         hereinafter identified as a result of any order entered in
                         this action, or otherwise




                                      iii
         Case 1:20-cv-09775-AKH Document 19
                                         18 Filed 12/14/20
                                                  12/11/20 Page 6 of 12




       WHERAS, Plaintiff having moved ex parte on November 20, 2020 against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, on November 23, 2020, the Court entered an Order (“TRO”), granting in part

and denying in part, Plaintiff’s Application;

       WHERES, on November 25, 2020, the Court entered a limited Asset Restraint Order;

       WHEREAS, on December 1, 2020, pursuant to the alternative methods of service

authorized by the TRO, Plaintiff served the Summons, Complaint, TRO and all papers filed in

support of the Application on each and every Defendant;

       WHEREAS, on December 3, 2020, the Court entered an Order (“December 3, 2020

Order”) extending the TRO until December 21, 2020 and scheduling a hearing on Plaintiff’s

application for a preliminary injunction order for December 10, 2020 at 2:30 p.m. (“PI Show Cause

Hearing”);

       WHEREAS, on December 7, 2020, pursuant to the alternative methods of service

authorized by the TRO, Plaintiff served a copy of the December 3, 2020 Order on each and every

Defendant, except Defendant Yiwu Hongyi Commodity Purchasing Co., Ltd., who was

subsequently served on December 9, 2020;

       WHEREAS, on December 10, 2020 at 2:30 p.m., Plaintiff appeared at the PI Show Cause

Hearing, however, no Defendants appeared.

                    FACTUAL FINDINGS & CONCLUSIONS OF LAW

       1.      Plaintiff is a leading developer, producer, marketer, and distributor of quality,

innovative consumer products that Plaintiff promotes and sells throughout the United States and

                                                1
         Case 1:20-cv-09775-AKH Document 19
                                         18 Filed 12/14/20
                                                  12/11/20 Page 7 of 12




the world through major retailers and well-known mass retail outlets, including, but not limited to:

Wal-Mart, Target and Bed Bath & Beyond, as well as through its retail customers’ websites and a

network of international distributors, among other channels of trade.

        2.        One of Plaintiff’s most popular and successful products is Egg Sitter, a support

cushion with a honeycomb design to absorb pressure points and provide support for back and spine

pain.

        3.        Plaintiff is the exclusive licensee of the Egg Sitter Mark, U.S. Trademark

Registration No. 5,504,815 for “EGG SITTER” for goods in Class 20, which is owned by DaVinci

CSJ, LLC;

        4.        The Egg Sitter Mark is currently in use in commerce in connection with the Egg

Sitter Product;

        5.        For example, Plaintiff owns the Egg Sitter Works, including U.S. Copyright Reg.

Nos.: PA 2-105-246 covering the Egg Sitter Commercial, TX 8-543-342 covering the Egg Sitter

Instruction Manual, VA 2-094-755 covering the Egg Sitter Packaging and VA 2-150-425 covering

the Egg Sitter Website.

        6.        Defendants are manufacturing, importing, exporting, advertising, marketing,

promoting, distributing, displaying, offering for sale or selling products bearing or used in

connection with the Egg Sitter Mark and/or Egg Sitter Works, and/or products in packaging and/or

containing labels and/or hang tags bearing the Egg Sitter Mark and/or Egg Sitter Works, and/or

bearing or used in connection with marks and/or artwork that are confusingly or substantially

similar to the Egg Sitter Mark and/or Egg Sitter Works and/or products that are identical or

confusingly or substantially similar to the Egg Sitter Product through Defendants’ User Accounts




                                                  2
           Case 1:20-cv-09775-AKH Document 19
                                           18 Filed 12/14/20
                                                    12/11/20 Page 8 of 12




and Merchant Storefronts with Alibaba and/or AliExpress (see Schedule A for links to

Defendants’ Merchant Storefronts and Infringing Listings);

        7.         Alibaba and AliExpress are online marketplace and e-commerce platforms that

allow manufacturers and other third-party merchants, like Defendants, to advertise, distribute,

offer for sale and/or sell and ship their retail products originating from China, among other

locations, directly to consumers worldwide and specifically to consumers residing in the U.S.,

including New York;

        8.         Defendants are not, nor have they ever been, authorized distributors or licensees of

the Egg Sitter Product. No one other than the Egg Sitter Mark owner, Plaintiff, its authorized

licensees and distributors are authorized to manufacture, import, export, advertise, offer for sale,

or sell any goods utilizing the Egg Sitter Mark or Egg Sitter Works;

        9.         Defendants have offered for sale and sold substandard Counterfeit Products that

infringe the Egg Sitter Works and/or Egg Sitter Mark;

        10.        Plaintiff is likely to prevail on its Lanham Act, copyright and related common law

claims at trial;

        11.        As a result of Defendants’ infringements, Plaintiff, as well as consumers, are likely

to suffer immediate and irreparable losses, damages and injuries;

        12.        The balance of potential harm to Defendants of being prevented from continuing to

profit from their illegal and infringing activities if injunctive relief is ordered is far outweighed by

the potential harm to Plaintiff, its business, the goodwill and reputation built up in and associated

with the Egg Sitter Works and/or Egg Sitter Mark and to its reputations if injunctive relief is not

ordered;




                                                     3
         Case 1:20-cv-09775-AKH Document 19
                                         18 Filed 12/14/20
                                                  12/11/20 Page 9 of 12




       13.     Public interest favors issuance of injunctive relief in order to protect Plaintiff’s

interests in and to its Egg Sitter Works and/or Egg Sitter Mark, and to protect the public from being

deceived and defrauded by Defendants’ passing off of their substandard Counterfeit Products as

Egg Sitter Product;

                                                 ORDER

   1. IT IS HEREBY ORDERED, as sufficient cause has been shown, that Defendants, their

       respective officers, employees, agents, servants and all persons in active concert or

       participation with any of them, who receive actual notice of this Order, are hereby

       restrained and enjoined from engaging in any of the following acts or omissions pending

       the final hearing and determination of this action or until further order of the Court:

                 a)    manufacturing, importing, exporting, advertising, marketing, promoting,

                   distributing, displaying, offering for sale, selling and/or otherwise dealing in

                   Counterfeit Products;

                 b)    marketing, advertising or promoting Counterfeit Products on the internet;

                 c)    directly or indirectly infringing in any manner Plaintiff’s Egg Sitter Mark

                   and/or Egg Sitter Works;

                 d)    using any reproduction, counterfeit, copy or colorable imitation of

                   Plaintiff’s Egg Sitter Mark and/or Egg Sitter Works, to identify any goods or

                   services not authorized by Plaintiff;

                 e)    using Plaintiff’s Egg Sitter Mark and/or Egg Sitter Works or any other

                   marks and/or artwork that are confusingly or substantially similar to the Egg

                   Sitter Mark and/or Egg Sitter Works on or in connection with Defendants’

                   manufacturing, importing, exporting, advertising, marketing, promoting,



                                                 4
Case 1:20-cv-09775-AKH Document 19
                                18 Filed 12/14/20
                                         12/11/20 Page 10 of 12




        distributing, displaying, offering for sale, selling and/or otherwise dealing in

        Counterfeit Products;

      f) using any false designation of origin or false description, or engaging in any

        action which is likely to cause confusion, cause mistake and/or to deceive

        members of the trade and/or the public as to the affiliation, connection or

        association of any product manufactured, imported, exported, advertised,

        marketed, promoted, distributed, displayed, offered for sale or sold by

        Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

        any product manufactured, imported, exported, advertised, marketed,

        promoted, distributed, displayed, offered for sale or sold by Defendants and

        Defendants’ commercial activities and Plaintiff;

      g)   secreting, concealing, destroying, altering, selling off, transferring or

        otherwise disposing of and/or dealing with: (i) Counterfeit Products and/or (ii)

        any computer files, data, business records, documents or any other records or

        evidence relating to their User Accounts or Merchant Storefronts and the

        manufacture, importation, exportation, advertising, marketing, promotion,

        distribution, display, offering for sale and/or sale of Counterfeit Products;

      h)   effecting assignments or transfers, forming new entities or associations, or

        creating and/or utilizing any other platform, User Account, Merchant Storefront

        or any other means of importation, exportation, advertising, marketing,

        promotion, distribution, display, offering for sale and/or sale of Counterfeit

        Products for the purposes of circumventing or otherwise avoiding the

        prohibitions set forth in this Order; and



                                      5
    Case 1:20-cv-09775-AKH Document 19
                                    18 Filed 12/14/20
                                             12/11/20 Page 11 of 12




            i) knowingly instructing, aiding or abetting any other person or business entity in

              engaging in any of the activities referred to in subparagraphs 1(a) through 1(h)

              above.

2. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

   a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

       NutStore, a large mail link created through Rmail.com or via website publication

       through   a     specific   page   dedicated   to   this   Lawsuit   accessible   through

       ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

       of this Order, to Defendants’ e-mail addresses as identified by Alibaba pursuant to

       Paragraph V(C) of the TRO or may otherwise be determined; or

   b) delivery of a message to Defendants through the same means that Plaintiff’s agents

       have previously communicated with Defendants, namely the system for

       communications established by the Third Party Service Providers on their respective

       platforms and providing a link to a secure website (such as NutStore or a large mail

       link created through Rmail.com) where each Defendant will be able to download PDF

       copies of this Order.

3. As sufficient cause has been shown, that such alternative service by electronic means

   ordered herein shall be deemed effective as to Defendants, their respective officers,

   employees, agents, servants and all persons in active concert or participation with any of

   them.




                                             6
       Case 1:20-cv-09775-AKH Document 19
                                       18 Filed 12/14/20
                                                12/11/20 Page 12 of 12




   4. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

      of this case or until this Order is terminated.

   5. This Order shall remain in effect during the pendency of this action, or until further order

      of the Court.

   6. Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.



SO ORDERED.

SIGNED this ___14th__ day of ____December_______, 2020__,
at __12:00_____ __p.m. New York, New York

                                                        _/s/ Alvin K. Hellerstein____________
                                                        HON. ALVIN K. HELLERSTEIN
                                                        UNITED STATES DISTRICT JUDGE




                                                 7
